Exhibit 10.4

EXECUTION COPY

 

--------------------------------------------------------------------------------

MEDALLION LOAN SALE AND CONTRIBUTION AGREEMENT

Dated as of December 19, 2006

between

MEDALLION FUNDING CORP.,

as Transferor,

and

TAXI MEDALLION LOAN TRUST II,

as Transferee

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page ARTICLE I.    DEFINITIONS   

SECTION 1.01.

 

Certain Defined Terms

   1

SECTION 1.02.

 

Other Terms

   7

SECTION 1.03.

 

Computation of Time Periods

   7 ARTICLE II.    AMOUNTS AND TERMS OF PURCHASES   

SECTION 2.01.

 

Purchase Facility

   7

SECTION 2.02.

 

Purchases from the Transferor.

   8

SECTION 2.03.

 

No Obligations or Taxes

   9

SECTION 2.04.

 

Collections.

   9 ARTICLE III.    CONDITIONS OF PURCHASES   

SECTION 3.01.

 

Conditions Precedent to Initial Purchase

   10

SECTION 3.02.

 

Conditions Precedent to All Purchases

   11 ARTICLE IV.    REPRESENTATIONS AND WARRANTIES   

SECTION 4.01.

 

Representations and Warranties of the Transferor

   12 ARTICLE V.    GENERAL COVENANTS OF THE TRANSFEROR   

SECTION 5.01.

 

Affirmative Covenants of the Transferor

   16

SECTION 5.02.

 

Reporting Requirements of the Transferor

   18

SECTION 5.03.

 

Negative Covenants of the Transferor

   19

 

i



--------------------------------------------------------------------------------

ARTICLE VI.    ADMINISTRATION AND COLLECTION   

SECTION 6.01.

 

Designation of the Servicer

   20

SECTION 6.02.

 

Rights of the Transferee

   20

SECTION 6.03.

 

Responsibilities of the Transferor

   21

SECTION 6.04.

 

Maintenance of Perfection

   21 ARTICLE VII.    TERMINATION EVENTS   

SECTION 7.01.

 

Termination Events

   22 ARTICLE VIII.    INDEMNIFICATION   

SECTION 8.01.

 

Indemnities by the Transferor

   23

SECTION 8.02.

 

Retransfer of Medallion Loans

   25 ARTICLE IX.    MISCELLANEOUS   

SECTION 9.01.

 

Amendments and Waivers

   26

SECTION 9.02.

 

Notices, Etc

   26

SECTION 9.03.

 

No Waiver; Remedies

   27

SECTION 9.04.

 

Binding Effect; Assignability; Survival.

   27

SECTION 9.05.

 

Severability of Provisions

   28

SECTION 9.06.

 

Costs, Expenses and Taxes

   28

SECTION 9.07.

 

Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial.

   28

SECTION 9.08.

 

No Proceedings

   29

SECTION 9.09.

 

Further Assurances

   29

 

ii



--------------------------------------------------------------------------------

SECTION 9.10.

  Counterparts    30

SECTION 9.11.

  Merger and Integration    30

SECTION 9.12.

  Headings    30

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    Transfer Agreement EXHIBIT B    Locations Where Records Are Kept;
Location of Chief Executive Office EXHIBIT C    Form of Purchase Notice
EXHIBIT D    Eligible Medallion Loan Criteria

 

iv



--------------------------------------------------------------------------------

MEDALLION LOAN SALE AND CONTRIBUTION AGREEMENT

Dated as of December 19, 2006

MEDALLION FUNDING CORP., a New York corporation (the “Transferor”), and TAXI
MEDALLION TRUST II, a Delaware statutory trust (the “Transferee”), agree as
follows:

PRELIMINARY STATEMENTS

(1) The Transferor originates Medallion Loans and, in addition, from time to
time may purchase Medallion Loans and Related Assets from Medallion Financial,
Freshstart, Medallion Capital and other Affiliates;

(2) The Transferee is a special-purpose entity that is 100% beneficially owned
by the Transferor and has been established to purchase and otherwise acquire
Medallion Loans and Related Assets;

(3) The Transferor wishes from time to time to offer to sell Medallion Loans and
Related Assets to the Transferee;

(4) The Transferee desires to procure such Medallion Loans and Related Assets
from the Transferor; and

(5) The Transferee intends to finance the cost of purchasing Medallion Loans and
Related Assets from the Transferor through borrowings under a Loan and Security
Agreement dated as of December 19, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan and Security Agreement”), by and
among the Transferee, the Lenders from time to time party thereto (collectively,
the “Lenders”), the Managing Agents from time to time party thereto and Citicorp
North America, Inc., as Administrative Agent (the “Administrative Agent”);

NOW, THEREFORE, the parties agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined). Unless otherwise
defined in this Agreement, terms defined in the Loan and Security Agreement are
used herein as therein defined.

“Administrative Agent” shall have the meaning set forth in the Preliminary
Statements.

 

1



--------------------------------------------------------------------------------

“Affiliate” shall mean, with reference to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with reference to any
specified Person shall mean the power to direct the management and policies of
such specified Person, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Affiliated Loan Sale Agreement” and “Affiliated Loan Sale Agreements” shall
have the meaning set forth in Section 5.01(i).

“Agreement” shall mean this Medallion Loan Sale and Contribution Agreement,
including any schedules or exhibits attached hereto, as the same may be amended
or restated from time to time pursuant to the terms of this Agreement.

“Business Day” shall mean any day other than a Saturday or Sunday or any other
day on which national banking associations or state banking institutions in New
York, New York, are authorized or obligated by law, executive order or
governmental decree to be closed.

“Capital Medallion Loans” shall mean Medallion Loans and Related Assets conveyed
by Medallion Capital to the Transferor through the Medallion Capital Loan Sale
Agreement.

“Closing Date” shall mean December 19, 2006

“Collection Account” shall mean a segregated account created and maintained
under the Loan and Security Agreement, governed by the Collection Account
Control Agreement, into which Collections of Medallion Loans or Related Assets
are remitted.

“Collection Date” shall mean the date on which (i) all Medallion Loans have been
repaid in full, together with interest thereon and other amounts owing in
respect thereof and (ii) all other amounts owing to the Transferee hereunder
shall have been paid in full.

“Collections” shall mean all payments by or on behalf of the Obligors in respect
of Medallion Loans or Related Assets, including payments that are received or
deemed to have been received from an Obligor in connection with any refinancing
of or modification to any Medallion Loan, in the form of cash, checks, wire
transfers, electronic transfers or any other form of cash payment.

“Custodial Agreement” shall mean the Custodial Agreement, dated as of the date
hereof, among the Transferee, the Custodian, the Servicer and the Administrative
Agent, as the same shall be modified and supplemented and in effect from time to
time.

“Custodian” shall mean Wells Fargo Bank, National Association and its successors
and permitted assigns, as custodian under the Custodial Agreement.

“Debt” of any Person shall mean (i) indebtedness of such Person for borrowed
money, (ii) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (iii) obligations of such Person to pay the deferred
purchase price of property or

 

2



--------------------------------------------------------------------------------

services, (iv) obligations of such Person as lessee under leases which shall
have been or should be, in accordance with generally accepted accounting
principles, recorded as capital leases, (v) obligations of such Person in
connection with any letter of credit issued for the account of such Person,
(vi) obligations of such Person under an interest rate or currency swap, cap or
similar agreement, (vii) obligations secured by any lien or other charge upon
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such obligations, and (viii) obligations of
such Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (vii).

“Eligible Medallion Loan” shall mean a Medallion Loan that satisfies all of the
criteria set forth on Exhibit D to this Agreement.

“Financial Medallion Loans” shall mean Medallion Loans and Related Assets
conveyed by Medallion Financial to the Transferor through the Medallion
Financial Loan Sale Agreement.

“Freshstart” shall mean Freshstart Venture Capital Corp., a New York
corporation.

“Freshstart Loan Sale Agreement” shall mean the Freshstart Loan Sale Agreement
dated as of the date hereof between Freshstart and the Transferor, as amended
and supplemented from time to time, governing the terms and conditions upon
which the Transferor shall acquire from Freshstart certain Medallion Loans and
Related Assets.

“Freshstart Medallion Loans” shall mean Medallion Loans and Related Assets
conveyed by Freshstart to the Transferor through the Freshstart Loan Sale
Agreement.

“Governmental Authority” shall mean any country or nation, any political
subdivision of such country or nation and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government of any country or nation or political subdivision thereof.

“Ineligible Medallion Loan” shall have the meaning set forth in Section 8.02(a)
of this Agreement.

“Insolvency Event” shall mean with respect to a specified Person, (i) the filing
of a decree or order for relief by a court having jurisdiction in the premises
in respect of such Person or any substantial part of its property in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, administrator, sequestrator or similar official for such Person or
for any substantial part of its property, or ordering the winding up or
liquidation of such Person’s affairs, (ii) the commencement against such Person
of an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or selling appointment of a receiver,
liquidator, assignee, custodian, administrator, sequestrator or similar official
for such Person or for any substantial portion of its property, or ordering the
winding up or liquidation of such Person’s affairs, which case shall remain
undismissed for a period of thirty (30) days or

 

3



--------------------------------------------------------------------------------

more, or (iii) the commencement by such Person of a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, or the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, administrator, sequestrator or similar official for such Person or
for any substantial part of its property, or the making by such Person of any
general assignment for the benefit of creditors, or the failure by such Person
generally to pay its debts as such debts become due or the admission by such
Person in writing (of which a Responsible Officer of the Custodian shall have
written notice) of its inability to pay its debts generally, or the adoption by
the board of directors of such Person of a resolution (of which a Responsible
Officer of the Custodian shall have written notice) which authorizes action by
such Person in furtherance of any of the foregoing.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other), preference, participation
interest, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC or comparable law of any jurisdiction to
evidence any of the foregoing.

“Loan and Security Agreement” shall have the meaning set forth in the
Preliminary Statements.

“Loan Documents” shall mean, with respect to any Medallion Loan, the related
Obligor Note and any related loan agreement, security agreement, mortgage,
assignment of indemnity, financing statements and other documents, instruments,
certificates or assignments (including amendments or modifications thereof)
executed by the Obligor thereof or by another Person on the Obligor’s behalf in
respect of such Medallion Loan and related Obligor Note, including, without
limitation, general or limited guaranties.

“Medallion” shall mean a medallion or other license (i) that was issued by a
municipality in New York, New York, Chicago, Illinois, Boston, Massachusetts,
Cambridge, Massachusetts, Newark, New Jersey, Philadelphia, Pennsylvania or
another location which the Administrative Agent has approved in writing,
(ii) that gives its owner the right to operate a taxicab in such municipality,
(iii) that is perpetually renewable by the issuing municipality and (iv) that is
readily transferable to another person in the secondary market, subject to
applicable rules and regulations.

“Medallion Capital” shall mean Medallion Capital, Inc., a Minnesota corporation.

“Medallion Capital Loan Sale Agreement” shall mean the Medallion Capital Loan
Sale Agreement dated as of the date hereof between the Transferor and Medallion
Capital, as amended and supplemented from time to time, governing the terms and
conditions upon which the Transferor shall acquire from Medallion Capital
certain Medallion Loans and Related Assets.

 

4



--------------------------------------------------------------------------------

“Medallion Financial” shall mean Medallion Financial Corp., a Delaware
corporation.

“Medallion Financial Loan Sale Agreement” shall mean the Medallion Financial
Loan Sale Agreement dated as of the date hereof between the Transferor and
Medallion Financial, as amended and supplemented from time to time, governing
the terms and conditions upon which the Transferor shall acquire from Medallion
Financial certain Medallion Loans and Related Assets.

“Medallion Loan” shall mean a loan purported to be sold or contributed hereunder
to the Transferee that is a loan secured by a collateral assignment of a
Medallion and evidenced by an Obligor Note, arising from the extension of credit
to an Obligor by an Originator in the ordinary course of its business and
appearing on a Medallion Loan Schedule at any time hereafter submitted to and
accepted by the Transferee in connection with a conveyance pursuant to
Section 2.02, and shall include, without limitation, all monies due or owing and
all Collections and other amounts received from time to time with respect to
such loan and all proceeds (including, without limitation, “proceeds” as defined
in the UCC of the jurisdiction the law of which governs the perfection of the
interest on Medallion Loans) thereof; provided, however, that any Medallion Loan
retransferred by the Transferor pursuant to Section 8.02 of this Agreement shall
cease to be a Medallion Loan as of the date of such retransfer.

“Obligor” shall mean, with respect to any Medallion Loan, the Person or Persons
obligated to make payments with respect to such Medallion Loan, including any
co-signer or guarantor for a Person so obligated.

“Obligor Note” shall mean any promissory note evidencing the indebtedness of an
Obligor under a Medallion Loan, together with any modifications thereto.

“Operative Documents” shall mean this Agreement, the Loan and Security
Agreement, the Affiliated Loan Sale Agreements, the Servicing Agreement, the
Custodial Agreement and the other agreements and instruments related to any of
the foregoing.

“Opinion of Counsel” shall mean a written opinion of counsel, who, except as
otherwise provided herein, may be counsel for, or an employee of, the Person
providing the opinion and who shall be reasonably acceptable to the Transferee.

“Originator” shall mean an originator of Medallion Loans in its capacity as
such.

“Outstanding Balance” of any Medallion Loan at any time shall mean the then
outstanding principal balance thereof.

“Payment Date” shall mean the date on which the Loan and Security Agreement
shall have terminated and all amounts owing to all parties providing financing,
liquidity support, credit enhancement or other financial accommodations to the
Transferee thereunder shall have been paid in full.

“Permitted Participation Interest” shall mean a participation interest in a
Medallion Loan that is (i) subordinated to the rights of the Transferee therein,
as the case may

 

5



--------------------------------------------------------------------------------

be, on terms acceptable to the Transferee and pursuant to an agreement in form
and substance acceptable to the Transferee, in each case in its sole and
absolute discretion, and (ii) in the case of a Person that is not an Affiliate
of the Transferee, held by a holder that is acceptable to the Transferee in its
sole and absolute discretion.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, Governmental Authority or any other entity of similar nature.

“Purchase” shall mean any purchase by the Transferee of Medallion Loans and
Related Assets from the Transferor pursuant to Article II.

“Purchase Price” shall have the meaning set forth in Section 2.02(b).

“Records” shall mean all contracts and other documents, books, records and other
information (including, without limitation, computer programs, tapes, discs,
punch cards, data processing software and Related Assets and rights), including,
without limitation, all Loan Documents, maintained with respect to Medallion
Loans and the related Obligors.

“Related Assets” shall mean with respect to any Medallion Loan: (i) if the
Medallion Loan was transferred by Medallion Financial, Freshstart or Medallion
Capital to the Transferor under the respective Affiliated Loan Sale Agreement,
all of the Transferor’s rights, remedies, powers and privileges under any of the
Affiliated Loan Sale Agreements; (ii) all security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Medallion Loan, whether pursuant to the Obligor Note related to such Medallion
Loan, any other Loan Document or otherwise, including, without limitation, the
applicable Medallion; (iii) all UCC financing statements covering any collateral
securing payment of such Medallion Loan; (iv) all guarantees, indemnities,
warranties, insurance policies and proceeds and premium refunds thereof and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Medallion Loan whether pursuant to the
Obligor Note related to such Medallion Loan or otherwise; (v) all Records and
all other instruments and rights relating to such Medallion Loan; and (vi) if
such Medallion Loan is subject to a Permitted Participation Interest, all
rights, remedies, powers and privileges of the Transferor under the related
participation agreement.

“Requirements of Law” shall mean any law, treaty, rule or regulation or final
determination of an arbitrator or Governmental Authority and, when used with
respect to any Person, the certificate of incorporation and by-laws or other
organizational or governing documents of such Person.

“Servicer” shall mean the Transferor in its capacity as servicer under the
Servicing Agreement, or such successor Servicer appointed pursuant to the terms
of the Servicing Agreement.

“Subsidiary” shall mean, as to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned by such Person.

 

6



--------------------------------------------------------------------------------

“Termination Date” shall mean the earlier of (i) the date of the declaration or
automatic occurrence of the Termination Date pursuant to Section 7.01 and
(ii) the date specified by the Transferor or the Transferee in a written notice
to the other party given at least thirty (30) days prior to such specified date.

“Termination Event” shall have the meaning set forth in Section 7.01.

“Transfer Agreement” shall mean an agreement in the form of the agreement
included herein as Exhibit A.

“Transfer Date” shall mean any day on which Medallion Loans are to be
transferred from the Transferor to the Transferee hereunder, whether by sale or
contribution of capital.

“Transferee” shall have the meaning set forth in the preamble hereto.

“Transferor” shall have the meaning set forth in the preamble hereto.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the specified jurisdiction.

“Weekly Settlement Date” shall mean the second Business Day of each calendar
week.

SECTION 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

SECTION 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

ARTICLE II.

AMOUNTS AND TERMS OF PURCHASES

SECTION 2.01. Purchase Facility.

(a) From time to time the Transferor may make available to the Transferee its
inventory of Eligible Medallion Loans for the purpose of the Transferee’s
considering whether it wishes to purchase any such loans. On the terms and
conditions hereinafter set forth, the Transferee may in its sole discretion
purchase Medallion Loans and Related Assets with respect thereto from the
Transferor from time to time during the period from the date the conditions
precedent to the initial Purchase in Section 3.01 are satisfied to the
Termination Date. Nothing in this Agreement shall be deemed to be or construed
as a commitment by the Transferee to purchase any Medallion Loans or Related
Assets at any time.

 

7



--------------------------------------------------------------------------------

(b) It is the intention of the parties hereto that each Purchase or contribution
made hereunder shall constitute a sale or contribution of such assets, which
transfer is absolute and irrevocable and provides the Transferee with the full
benefits of ownership of the purchased Medallion Loans and Related Assets.
Neither the Transferor nor the Transferee intends the transfers contemplated
hereunder to be, or for any purpose to be characterized as, loans from the
Transferee to the Transferor secured by such transferred assets.

(c) In the event that, notwithstanding the intent of the parties, any Medallion
Loans are held to be the property of the Transferor, or if for any other reason
this Agreement is held or deemed to create a security interest in such Medallion
Loans, then this Agreement shall be deemed to be a security agreement, the
conveyance provided for in Section 2.01(a) shall be deemed to be a grant by the
Transferor to the Transferee of a security interest in all of the Transferor’s
right, title and interest, whether now owned or hereafter acquired, in and to
(i) all accounts, contract rights, general intangibles, chattel paper,
instruments, documents, money, deposit accounts, certificates of deposit, goods,
letters of credit, advices of credit and uncertificated securities consisting
of, arising from or relating to (a) the Medallion Loans, (b) the Related Assets
with respect to such Medallion Loans, including the Obligor Notes, related
security agreements and all other Loan Documents, (c) all Collections with
respect to such Medallion Loans, including all cash collections and other cash
proceeds of Medallion Loans, as well as other proceeds of such Medallion Loans
or (d) all monies from time to time on deposit in, and all securities,
instruments and other investments purchased from time to time with monies on
deposit in, any Lock-Box Account or the Collection Account (whether or not
allocated to any sub-account thereof) and (ii) all cash and non-cash proceeds of
any of the foregoing.

(d) In view of the intention of the parties hereto that the Purchases made
hereunder shall constitute sales of such Medallion Loans rather than a loan
secured by such Medallion Loans, the Transferor agrees to note on its financial
statements that such Medallion Loans and Related Assets have been sold to the
Transferee.

(e) In furtherance of each Purchase, the Transferor shall execute and deliver to
the Transferee a fully executed Transfer Agreement in the form included herein
as Exhibit A in which the Medallion Loans being transferred by the Transferor to
the Transferee by such Purchase shall be identified.

SECTION 2.02. Purchases from the Transferor.

(a) The initial Purchase shall be made on the Closing Date, provided that a
notice requesting such Purchase (such notice to be in substantially the form of
Exhibit C hereto) is received by the Transferee on or before the date of such
initial Purchase. Each subsequent Purchase shall be made on a Business Day
following the receipt by the Transferee of a written notice from the Transferor
(such notice to be in substantially the form of Exhibit C hereto), with a copy
sent to the Administrative Agent, at least one (1) Business Day before such
subsequent purchase date. The Transferee shall promptly, after the receipt of
such notice, notify the Transferor whether the Transferee has determined to make
such Purchase.

(b) The purchase price (the “Purchase Price”) for Medallion Loans (together with
Related Assets) shall be the Outstanding Balance of such Medallion Loans on the
Transfer

 

8



--------------------------------------------------------------------------------

Date (after giving effect to the scheduled payments due (whether or not
received) on such Medallion Loans on or before the Transfer Date) plus accrued
interest to but not including the Transfer Date, except that the Transferor may
treat a portion of the Medallion Loans as a contribution to the capital of the
Transferee in accordance with Section 2.02(d). No offset of any kind by the
Transferee with respect to any Purchase shall be permitted against the Purchase
Price.

(c) The Transferee shall pay the Purchase Price for Medallion Loans (together
with Related Assets) sold by the Transferor under this Agreement after the
Closing Date on the Transfer Date on which such Medallion Loans are purchased,
such payment to be made in cash, subject to Section 2.02(d). On the date of each
Purchase, the Transferee shall, upon satisfaction of the applicable conditions
set forth in Article III, make available to the Transferor the Purchase Price in
same day funds.

(d) Notwithstanding any provision herein to the contrary, if the Transferor and
the Transferee so elect, on any such Transfer Date the Transferor may designate
in writing pursuant to the Form of Purchase Notice attached hereto as Exhibit C,
all or a portion of the Medallion Loans (but not a portion of any individual
Medallion Loan) proposed to be transferred to the Transferee on such Transfer
Date as a capital contribution to the Transferee. In such an event, the Purchase
Price payable with respect to such Purchase shall be reduced by the aggregate
amount of the Purchase Price that would be attributable to the contributed
Medallion Loans if such Medallion Loans were sold, rather than contributed, to
the Transferee hereunder; provided, however, that Medallion Loans contributed to
the Transferee as capital shall otherwise constitute Medallion Loans for
purposes of this Agreement. The Transferor and the Transferee hereby agree to
note any such capital contribution on their respective financial statements.

SECTION 2.03. No Obligations or Taxes. The Transferor represents and warrants
that (i) there will be no obligations of the Transferor under any Medallion
Loans conveyed to the Transferee hereunder after the Closing Date remaining to
be performed (and the exercise by the Transferee of any of its rights thereunder
or hereunder shall not relieve the Transferor of such obligations if they do
exist) and (ii) there will not be payable any taxes, including, without
limitation, sales, excise and personal property taxes, in connection with any
Medallion Loans conveyed to the Transferee hereunder after the Closing Date,
except for income and similar taxes in connection with any Medallion Loans
payable by the Transferor for periods on and prior to the Closing Date and
payable by the Transferee for periods after the Closing Date.

SECTION 2.04. Collections.

(a) Any Collections of Medallion Loans received (or deemed to have been
received) by the Transferor after the applicable Transfer Date shall not be
commingled with other funds and shall be remitted directly to the Transferee by
depositing such Collections in the Collection Account within one (1) Business
Day of the Transferor’s receipt thereof.

(b) If, after the Transfer Date with respect to a Medallion Loan, the Transferee
receives any amounts in respect of a scheduled payment due on or before the
Transfer Date of such Medallion Loan, the Transferee shall remit such amounts to
the Transferor within one (1) Business Day of the Transferee’s receipt thereof.

 

9



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS OF PURCHASES

SECTION 3.01. Conditions Precedent to Initial Purchase. The initial Purchase
hereunder is subject to the condition precedent that the Transferee shall have
received on or before the date of such Purchase the following, each (unless
otherwise indicated) dated such date, in form and substance satisfactory to the
Transferee:

(a) a copy of the resolutions of the Board of Directors of the Transferor
approving this Agreement and the other Operative Documents to be delivered by it
hereunder and the transactions contemplated hereby, certified by its secretary
or assistant secretary;

(b) (i) a certificate of the secretary or assistant secretary of the Transferor
certifying the names and true signatures of the officers authorized on its
behalf to sign this Agreement and the other documents to be delivered by it
hereunder (on which certificate the Transferee may conclusively rely until such
time as the Transferee shall receive from the Transferor a revised certificate
meeting the requirements of this subsection (b)), (ii) a copy of the certificate
of incorporation of the Transferor and (iii) a copy of the Transferor’s by-laws;

(c) financing statements (Form UCC 1), in proper form for filing, naming
Medallion Financial as the debtor/seller of the Financial Medallion Loans and
Related Assets, the Transferor as secured party/buyer/assignor and the
Transferee as assignee thereof, or other documents, as may be necessary or, in
the opinion of the Transferee, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the Transferor’s, and therefore,
the Transferee’s, interests in the Financial Medallion Loans;

(d) financing statements (Form UCC 1), in proper form for filing, naming
Freshstart as the debtor/seller of the Freshstart Medallion Loans and Related
Assets, the Transferor as secured party/buyer/assignor and the Transferee as
assignee thereof, or other documents, as may be necessary or, in the opinion of
the Transferee, desirable under the UCC of all appropriate jurisdictions or any
comparable law to perfect the Transferor’s, and therefore, the Transferee’s,
interests in the Freshstart Medallion Loans;

(e) financing statements (Form UCC 1), in proper form for filing, naming
Medallion Capital as the debtor/seller of the Capital Medallion Loans and
Related Assets, the Transferor as secured party/buyer/assignor and the
Transferee as assignee thereof, or other documents, as may be necessary or, in
the opinion of the Transferee, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the Transferor’s, and therefore,
the Transferee’s, interests in the Capital Medallion Loans;

(f) financing statements (Form UCC 1), in proper form for filing, naming the
Transferor as the debtor/seller of the Medallion Loans and Related Assets and
the Transferee as secured party/buyer/assignor and the Administrative Agent as
assignee thereof, or other documents, as may be necessary or, in the opinion of
the Transferee, desirable under the UCC of all appropriate jurisdictions or any
comparable law to perfect the Transferee’s interests in the Medallion Loans and
Related Assets;

 

10



--------------------------------------------------------------------------------

(g) receipt-stamped copies of proper financing statements (Form UCC 3), if any,
necessary to release all security interests and other rights of any Person in
any Medallion Loans and Related Assets previously granted by the Transferor,
Medallion Financial, Freshstart or Medallion Capital;

(h) an opinion of Willkie Farr & Gallagher LLP, counsel to the Transferor, the
Transferee, Medallion Financial, regarding the characterization of the Financial
Medallion Loans sold by Medallion Financial to the Transferor pursuant to the
Medallion Financial Loan Sale Agreement, the Freshstart Medallion Loans sold by
Freshstart to The Transferor pursuant to the Freshstart Loan Sale Agreement, the
Capital Medallion Loans sold by Medallion Capital to the Transferor pursuant to
the Medallion Capital Loan Sale Agreement and the Medallion Loans sold or
contributed by the Transferor to the Transferee hereunder as true sales or
contributions of, and not loans secured by, the Financial Medallion Loans, the
Freshstart Medallion Loans, the Capital Medallion Loans or the Medallion Loans,
as applicable, and as to the substantive nonconsolidation of either the
Transferor or Medallion Financial with the Transferee in a bankruptcy of the
Transferor and/or the Transferee; and

(i) an opinion of Willkie Farr & Gallagher LLP, counsel to the Transferor, as to
perfection, priority, certain corporate matters and such other matters as the
Transferee may reasonably request.

SECTION 3.02. Conditions Precedent to All Purchases. Each Purchase (including
the initial Purchase) from the Transferor by the Transferee shall be subject to
the further conditions precedent that on the date of such Purchase, the
following statements shall be true and the Transferor, by accepting the amount
of such Purchase, shall be deemed to have certified that:

(a) the representations and warranties contained in Section 4.01 are correct on
and as of such day as though made on and as of such date;

(b) no event has occurred and is continuing, or would result from such Purchase,
which constitutes a Termination Event or would constitute a Termination Event
but for the requirement that notice be given or time elapse or both;

(c) the Custodian shall have (i) received, in each case, with respect to each
Medallion Loan that is not a Wet Loan, (a) each Obligor Note with respect to
each Medallion Loan purchased by the Transferee, together with each other
“instrument” (as defined in the UCC of the jurisdiction the law of which governs
the perfection of the interest in such Medallion Loan created hereunder)
evidencing such Medallion Loan, duly endorsed in blank, (b) executed originals
of each of the other Loan Documents related to the Medallion Loan included in
such Purchase and (c) all Records related to such Medallion Loan and
(ii) delivered to the Transferee a “Trust Receipt” (as defined in the Custodial
Agreement) for each Medallion Loan; and

 

11



--------------------------------------------------------------------------------

(d) the Transferee shall have received, in each case, with respect to each
Medallion Loan that is a Wet Loan, a “Wet Loan Schedule” (as defined in the
Servicing Agreement) with respect to such Wet Loan.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Transferor. The Transferor
represents and warrants as follows as of the Closing Date and the date of each
Purchase:

(a) Eligibility. As of the date on which a Medallion Loan is sold hereunder,
such Medallion Loan is an Eligible Medallion Loan.

(b) Existence; Qualification. The Transferor is a corporation duly organized,
validly existing and in good standing under the laws of the State of New York
and has full power and authority to own its properties and conduct its business
as presently owned or conducted and to execute, deliver and perform its
obligations under this Agreement and the other Operative Documents to which it
is party. The Transferor is duly qualified to do business and is in good
standing as a foreign corporation, and has obtained all necessary licenses and
approvals, in each jurisdiction in which failure to so qualify or to obtain such
licenses and approvals could have a material adverse effect on the Transferor’s
ability to perform its obligations under the Operative Documents to which it is
a party.

(c) Authority and Authorization; Enforceability; Approvals; Absence of Adverse
Notice. The Transferor has the power, authority and legal right to make, deliver
and perform this Agreement and each of the Operative Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
each of the Operative Documents to which it is a party. This Agreement and each
of the Operative Documents to which the Transferor is a party constitute the
legal, valid and binding obligations of the Transferor, enforceable against the
Transferor in accordance with their respective terms, except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law).
No consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any Governmental Authority, bureau or
agency (including, without limitation, any Taxi Commission) is required in
connection with the execution, delivery or performance by the Transferor of any
Operative Document to which it is a party, or the validity or enforceability of
any Operative Document or Medallion Loans, other than such as have been met or
obtained. The Transferor has not received any notice, nor does the Transferor
have any knowledge or reason to believe, that any Taxi Commission or other
Governmental Authority intends to seek the cancellation, termination or
modification of any of its licenses or permits, or that valid grounds for such
cancellation, termination or modification exist.

 

12



--------------------------------------------------------------------------------

(d) No Breach. The execution, delivery and performance of this Agreement and all
other agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto will not (i) create any Adverse Claim on Medallion
Loans and Related Assets other than as contemplated in this Agreement or
(ii) violate any provision of any existing law or regulation or any order or
decree of any court, regulatory body or administrative agency or the certificate
of incorporation or by-laws of the Transferor or any mortgage, indenture,
contract or other agreement to which the Transferor is a party or by which the
Transferor or any property or assets of the Transferor may be bound.

(e) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is presently pending or, to the knowledge
of the Transferor, threatened against the Transferor or any properties of the
Transferor or with respect to this Agreement which, if adversely determined,
could have a material effect on the business, assets or financial condition of
the Transferor or which would draw into question the validity of this Agreement,
any Operative Document to which the Transferor is a party or any of the other
applicable documents forming part of the Medallion Loans and Related Assets.

(f) No Adverse Selection. In selecting the Medallion Loans to be sold pursuant
to this Agreement, no selection procedures were employed which are intended to
be, or have the effect of being, adverse to the interests of the Transferee.

(g) Bulk Transfer. The sale of Medallion Loans by the Transferor to the
Transferee pursuant to this Agreement is in the ordinary course of business for
the Transferor and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

(h) Adverse Orders. No injunction, writ, restraining order or other order of any
nature adversely affects the Transferor’s performance of its obligations under
this Agreement or any Operative Document to which the Transferor is a party.

(i) Chief Executive Office; Jurisdiction of Organization. The Transferor’s chief
executive office (and the location of the Transferor’s records regarding the
Medallion Loans) is located at 437 Madison Avenue, New York, New York 10022. On
the Effective Date, the Transferor’s jurisdiction of organization is the State
of New York.

(j) Legal Name. The Transferor’s legal name is as set forth in this Agreement;
the Transferor has not changed its name since its formation; the Transferor does
not have trade names, fictitious names, assumed names or “doing business as”
names.

(k) Valid Interest. No transfer of any Medallion Loan or Related Asset by the
Transferor to the Transferee constitutes a fraudulent transfer or fraudulent
conveyance under the United States Bankruptcy Code or applicable state
bankruptcy or insolvency laws or is otherwise void or voidable or subject to
subordination under similar laws or principles or for any other reason. The
transfer of Medallion Loans and Related Assets by the Transferor to the
Transferee under this Agreement constitutes a true and valid assignment and
transfer for consideration of such Medallion Loans and Related Assets under
applicable state law (and not merely a pledge of such Medallion Loans and
Related Assets for security purposes), enforceable against the creditors of the
Transferor, and any Medallion Loans and Related Assets so purchased will not
constitute property of the Transferor.

 

13



--------------------------------------------------------------------------------

(l) Solvency. The Transferor is solvent and will not become insolvent after
giving effect to the transactions contemplated hereby; the Transferor is paying
its debts as they become due; and the Transferor, after giving effect to the
transactions contemplated hereby, will have adequate capital to conduct its
business.

(m) Consideration. The Transferor has received fair consideration and reasonably
equivalent value in exchange for the sale of Medallion Loans by the Transferor
hereunder.

(n) Adverse Agreements. There are no agreements in effect adversely affecting
the rights of the Transferee to make, or cause to be made, the grant of the
security interest in the Medallion Loans and Related Assets contemplated by the
Loan and Security Agreement.

(o) No Default. No Default or Event of Default has occurred and is continuing.

(p) Lock-Box Accounts. The Transferor has not established, and there do not
currently exist for the benefit of the Transferor or any of the Transferor’s
creditors, any lock-box accounts for the receipt of payments from Obligors in
respect of Medallion Loans. All Obligors of Medallion Loans transferred by the
Transferor to the Transferee hereunder have been, or upon transfer hereunder
will be, instructed by invoice to make payments only to the Transferee or its
order and such instructions are or will be in full force and effect at the time
of transfer hereunder.

(q) Separate Corporate Existence. The Transferor is entering into the
transactions contemplated by this Agreement in reliance on the Transferee’s
identity as a separate legal entity from the Transferor and each of its
Affiliates other than the Transferee, and acknowledges that the Transferee and
the other parties to the Operative Documents to which the Transferee is a party
are similarly entering into the transactions contemplated by such other
Operative Documents in reliance on the Transferee’s identity as a separate legal
entity from the Transferor and each such other Affiliate.

(r) Underwriting and Servicing. Each Medallion Loan was underwritten in
accordance with the Underwriting Guidelines and is being serviced in conformity
with the Transferor’s standard underwriting, credit, collection, operating and
reporting procedures and systems and otherwise in accordance with Accepted
Servicing Practices and the Credit and Collection Policy.

(s) Liens. The Transferor has not assigned, pledged or otherwise conveyed or
encumbered any Medallion Loan or Related Assets to any other Person, and
immediately prior to the sale of any Medallion Loan or Related Assets to the
Transferee, the Transferor was the sole owner of such Medallion Loan and Related
Assets and had good and marketable title thereto, free and clear of all Liens
other than those created hereunder and in favor of the Transferee, except for
Permitted Participation Interests and Liens to be released hereunder.

 

14



--------------------------------------------------------------------------------

(t) Operative Documents; Transferor Title. The Transferor has delivered to the
Transferee true and correct copies of all material agreements between each
Obligor, on the one hand, and the applicable Originator, and any assignee
thereof, on the other hand. The Transferor is not in default of any of its
obligations under any Operative Document in any material respect. At the time of
transfer of each Medallion Loan by the Transferor to the Transferee, the
Transferor shall be the lawful owner of, and have good title to, such Medallion
Loan and Related Assets, free and clear of any Liens (except for Permitted
Participation Interests and Liens created hereunder and under the Operative
Documents). All such Medallion Loans and Related Assets are transferred to the
Transferee without recourse to the Transferor except as described herein, which
in any event shall not include any recourse to the Transferor on account of a
credit default under a Medallion Loan. The Obligor is not in default of any of
its obligations under any Medallion Document in any material respects.

(u) Taxes. The Transferor has filed or caused to be filed all federal, state and
local tax returns which are required to be filed by it, and has paid or caused
to be paid all taxes shown to be due and payable on such returns or on any
assessments received by it, other than any taxes or assessments the validity of
which are being contested in good faith by appropriate proceedings and with
respect to which the Transferor has set aside adequate reserves on its books in
accordance with generally accepted accounting principles and which have not
given rise to any Liens.

(v) Anti-Terrorism Laws. The Transferor is not, and no Person who owns a
controlling interest in or otherwise controls the Transferor is or shall be
(i) listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or on any other similar list (collectively, the “Lists”)
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation (collectively, “OFAC Laws and Regulations”) or (ii) a Person (a
“Designated Person”) either (a) included within the term “designated national”
as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or
(b) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order
No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or similarly
designated under any related enabling legislation or any other similar Executive
Orders (collectively, the “Executive Orders”). The Transferor is not (x) a
Person or entity with which the Transferee is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law or (y) a Person
or entity that commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Orders or (z) is affiliated or associated with a
Person or entity listed in the preceding clause (x) or clause (y). None of the
Transferor, its Affiliates, brokers or other agents acting in any capacity in
connection with the transactions contemplated hereunder (I) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Orders or (II) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(w) No Violation of Anti-Money Laundering Laws. Neither the Transferor nor any
holder of a direct or indirect interest in the Transferor (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering under 18 U.S.C. §§ 1956 and 1957, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes, or any violation of the BSA, (ii) has been assessed civil penalties
under any Anti-Money Laundering Laws, or (iii) has had any of its funds seized
or forfeited in an action under any Anti-Money Laundering Laws.

 

15



--------------------------------------------------------------------------------

ARTICLE V.

GENERAL COVENANTS OF THE TRANSFEROR

SECTION 5.01. Affirmative Covenants of the Transferor. From the date hereof
until the later of the Termination Date or the Collection Date, the Transferor
will, unless the Transferee shall otherwise consent in writing:

(a) Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, rules, regulations and orders with respect to its business and
properties or Medallion Loans.

(b) Preservation of Corporate Existence. Observe all corporate procedures
required by its charter and by-laws and preserve and maintain its corporate
existence, rights, franchises and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified in good standing in each
jurisdiction in which failure to so qualify or to obtain such licenses and
approvals could have a material adverse effect on (i) the interests of the
Transferee hereunder or in Medallion Loans, (ii) the collectibility of any
Medallion Loan or (iii) the ability of the Transferor to perform its obligations
hereunder or under any other Operative Document to which it is a party.

(c) Inspection of Books and Records. Grant the Transferee and independent
accountants appointed by, or other agents of, either of the foregoing, the
right, no more frequently than two (2) times during any period of twelve
(12) consecutive months or at any time if a Termination Event, or an event that
with the giving of notice, the lapse of time or both would constitute a
Termination Event, has occurred and is continuing, upon reasonable prior written
notice to the Transferor, to visit the Transferor, to discuss the affairs,
finances and accounts of the Transferor with, and to be advised as to the same
by, its officers, and to examine the books of account and records of the
Transferor, and to make or be provided with copies and extracts therefrom, and,
upon reasonable notice, to discuss the affairs, finances and accounts of the
Transferor with, and to be advised as to the same by, the independent
accountants of the Transferor (and by this provision the Transferor authorizes
such accountants to discuss such affairs, finances and accounts, whether or not
a representative of the Transferor is present, it being understood that nothing
contained in this Section 5.01(c) is intended to confer any right to exclude any
such representative from such discussions), all at such reasonable times and
intervals and to such reasonable extent during regular business hours as the
Transferee (or designated representative thereof) or such accountants or agents
appointed by any of the foregoing, as applicable, may desire.

(d) Keeping of Records and Books of Account. Keep proper books of record and
account, which shall be maintained or caused to be maintained by the Transferor
(by itself or through its agents) and shall be separate and apart from those of
any Affiliate of the Transferor, in which full and correct entries shall be made
of all financial transactions and the assets and business of the Transferor in
accordance with generally accepted accounting principles consistently applied.

 

16



--------------------------------------------------------------------------------

(e) Location of Records. Keep its principal place of business and chief
executive office, and the office where it keeps the books, records and documents
regarding Medallion Loans and Related Assets, at the address of the Transferor
referred to in Section 9.02 and listed upon Exhibit B or, upon thirty (30) days’
prior written notice to the Transferee, at any other location within the United
States with respect to which all applicable action required by Section 6.04
shall have been taken and completed.

(f) Credit and Collection Policies. Comply in all material respects with the
Credit and Collection Policy in regard to each Medallion Loan and Related
Assets.

(g) Collections. Instruct all Obligors to cause all Collections to be forwarded
to the Transferee or to its order and if the Transferor shall receive any
Collections, the Transferor shall hold such Collections in trust and remit such
Collections to the Transferee or to its order as soon as practicable, but in no
event later than one (1) Business Day after receipt thereof.

(h) Segregation of Collections. Take all necessary actions to prevent the
deposit of any funds other than Collections in respect of Medallion Loans into
the account in which the Transferor holds any Collections it may receive.

(i) Affiliated Loan Sale Agreements. At its expense timely perform and comply in
all material respects with all provisions, covenants and other promises required
to be observed by it under the Medallion Financial Loan Sale Agreement, the
Freshstart Loan Sale Agreement and the Medallion Capital Loan Sale Agreement
(each, an “Affiliated Loan Sale Agreement” and collectively, the “Affiliated
Loan Sale Agreements”) maintain the Affiliated Loan Sale Agreements in full
force and effect, enforce the Affiliated Loan Sale Agreements in accordance with
their terms, and make to any party to the Affiliated Loan Sale Agreements such
reasonable demands and requests for information and reports or for action as the
Transferor is entitled to make thereunder.

(j) Computer Services. Take such action as may be necessary and commercially
reasonable (including, without limitation, obtaining any necessary consents from
licensors or other Persons) to provide the Servicer and the Custodian with such
licenses, sublicenses and/or assignments of contracts as the Servicer or the
Custodian shall from time to time require with regard to all services and
computer hardware or software that relate to the servicing of Medallion Loans or
Related Assets.

(k) Separate Corporate Existence. Take all actions required and within its
corporate power and consistent with all applicable rules and laws regarding
governance to maintain the Transferee’s status as a separate legal entity,
including, without limitation, (i) not holding the Transferee out to third
parties as other than an entity with assets and liabilities distinct from the
Transferor; (ii) not holding itself out to be responsible for the debts of the
Transferee or, other than by reason of owning capital stock of the Transferee,
if any, for any decisions or actions relating to the business and affairs of the
Transferee; (iii) causing any financial statements consolidated with those of
the Transferee to state that the Transferee is a

 

17



--------------------------------------------------------------------------------

separate corporate entity with its own separate creditors who, in any
liquidation of the Transferee, will be entitled to be satisfied out of the
Transferee’s assets prior to any value in the Transferee becoming available to
the Transferee’s equity holders; (iv) taking such other actions as are necessary
on its part to ensure that all corporate procedures required by its charter and
the Transferee’s governing documents are duly and validly taken; (v) keeping,
with respect to the Transferor, correct and complete records and books of
account and corporate minutes; and (vi) not acting in any other matter that
could foreseeably mislead others with respect to the Transferee’s separate
identity.

(l) ERISA. The Transferor is in compliance with ERISA and has not incurred and
does not expect to incur any liabilities (except for premium payments arising in
the ordinary course of business) to the Pension Benefit Guaranty Corporation (or
any successor thereto) under ERISA.

(m) Sharing of Payments. There is not now, nor will there be at any time in the
future, any agreement or understanding between the Transferor and the Transferee
(other than as expressly set forth in the Loan Documents) providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any taxes, fees, assessments or other governmental charges.

SECTION 5.02. Reporting Requirements of the Transferor. From the date hereof
until the later of the Termination Date or the Collection Date, the Transferor
will, unless the Transferee shall otherwise consent in writing, furnish to the
Transferee:

(a) Notice of Termination Events. Immediately upon the Transferor’s becoming
aware of the occurrence of a Termination Event or an event which, with the
giving of notice or lapse of time or both, would constitute a Termination Event,
(i) the statement of the chief financial officer or chief accounting officer of
the Transferor setting forth details of such event and the action which the
Transferor proposes to take with respect thereto and (ii) as soon as possible
and in any event within five (5) Business Days after the occurrence thereof,
notice of any other event, development or information which is reasonably likely
to materially adversely affect the condition (financial or otherwise), business,
operations, property or prospects of the Transferor or the ability of the
Transferor to perform its obligations under this Agreement or any other
Operative Document to which it is a party.

(b) Affiliated Loan Sale Agreements. Promptly and in any event within one
(1) Business Day after the Transferor’s receipt thereof, copies of all notices,
requests, and other documents (excluding regular monthly reports) delivered or
received by the Transferor under or in connection with any Affiliated Loan Sale
Agreement.

(c) Other Information. Promptly, from time to time, such other information,
documents, records or reports respecting Medallion Loans or the conditions or
operations, financial or otherwise, of the Transferor (including, without
limitation, reports and notices relating to the Transferor’s actions under, and
compliance with, ERISA) as the Transferee may from time to time request in order
to perform its obligations hereunder or under any other Operative Document to
which it is a party or to protect the interests of the Transferee under or as
contemplated by this Agreement and the other Operative Documents.

 

18



--------------------------------------------------------------------------------

SECTION 5.03. Negative Covenants of the Transferor. From the date hereof until
the later of the Termination Date or the Collection Date, the Transferor will
not without the written consent of the Transferee:

(a) No Liens. Other than Permitted Participation Interests or pursuant to a
conveyance hereunder or as otherwise contemplated herein or any other Operative
Document, sell, pledge, assign or transfer to any Person, or grant, create,
incur, assume or suffer to exist any Lien on, any Medallion Loan or Related
Asset, whether now existing or hereafter created, or any interest therein, and
the Transferor shall defend the right, title and interest of the Transferee in
and to Medallion Loans and Related Assets, whether now existing or hereafter
created, against all claims of third parties claiming through or under the
Transferor.

(b) Extension or Amendment of Medallion Loans. Attempt to extend, amend or
otherwise modify (or consent or fail to object to any such extension, amendment
or modification by any Originator or the Servicer of) the terms of any Medallion
Loan, or amend, modify or waive (or consent or fail to object to any such
amendment, modification or waiver by any Originator or the Servicer) any payment
term or condition of any invoice related thereto if the effect of such
amendment, modification or waiver could reasonably be expected to impair the
collectibility or delay the payment of any then existing Medallion Loan. The
Transferor will not attempt to rescind or cancel, or permit the rescission or
cancellation of, any Medallion Loan except as ordered by a court of competent
jurisdiction or other Governmental Authority.

(c) Instructions to Obligors. The Transferor will not instruct any Obligor to
remit Collections to any Person, address or account other than the Servicer or
the Collection Account.

(d) Change in Corporate Name. (i) Make any change to its corporate name or
principal place of business or use any trade names, fictitious names, assumed
names or “doing business as” names unless, at least thirty (30) days prior to
the effective date of any such name change or use or change in principal place
of business, the Transferor delivers to the Transferee and the Custodian such
financing statements (Forms UCC-1 and UCC-3) executed by the Transferor which
the Transferee or the Custodian may reasonably request to reflect such name
change or use, together with such other documents and instruments that the
Transferee or the Custodian may reasonably request in connection therewith or
(ii) change its jurisdiction of incorporation unless the Transferee and the
Custodian shall have received from the Transferor (a) written notice of such
change at least thirty (30) days prior to the effective date thereof and
(b) prior to the effective date thereof, if the Transferee shall so request, an
Opinion of Counsel, in form and substance reasonably satisfactory to the
Transferee, as to such incorporation and the Transferor’s valid existence and
good standing and as to the matters referred to in Section 4.01(g).

(e) Accounting of Purchases. Prepare any financial statements or other
statements which shall account for the transactions contemplated hereby in any
manner other than the sale and/or contribution, as set forth in Section 2.02 of
this Agreement, of Medallion Loans by the Transferor to the Transferee.

 

19



--------------------------------------------------------------------------------

(f) Deposits to Lock Box Accounts. Deposit or otherwise credit, or cause to be
so deposited or credited, or consent or fail to object to any such deposit or
credit, to any account in which it holds Collections cash proceeds other than
Collections of Medallion Loans.

(g) Affiliated Loan Sale Agreements. (i) Cancel or terminate any Affiliated Loan
Sale Agreement or consent to or accept any cancellation or termination thereof,
(ii) amend or otherwise modify any term or condition of any Affiliated Loan Sale
Agreement or give any consent, waiver or approval thereunder, (iii) waive any
default under or breach of any Affiliated Loan Sale Agreement or (iv) take any
other action under any Affiliated Loan Sale Agreement not required by the terms
thereof to the extent that it would impair the value of any Medallion Loan or
Related Assets or the rights or interests of the Transferor thereunder.

(h) Change in State of Organization. The Transferor will not change its
jurisdiction of organization from New York unless it shall have provided the
Transferee thirty (30) days’ prior written notice of such change.

ARTICLE VI.

ADMINISTRATION AND COLLECTION

SECTION 6.01. Designation of the Servicer. Consistent with the Transferee’s
ownership of Medallion Loans and Related Assets, the Transferor agrees that the
Transferee shall have the sole right to service, administer and collect
Medallion Loans, to assign such right and to delegate such right to any other
Person to the extent permitted under the Loan and Security Agreement. The
Transferor hereby acknowledges that the Transferee has appointed the Transferor
to be the Servicer with respect to Medallion Loans under the Servicing
Agreement, and the Transferor, in its capacity as Servicer, has accepted such
appointment. The Transferor shall deliver all Records to the Custodian, with
copies to the Servicer, as agent for the Transferee, and the Custodian shall
hold all such Records in trust for the Transferee in accordance with its
interests.

SECTION 6.02. Rights of the Transferee.

(a) At any time:

(i) the Transferee may notify any or all of the Obligors of Medallion Loans of
the Transferee’s ownership interest in Medallion Loans and direct such Obligors,
or any of them, that payment of all amounts payable under any Medallion Loans be
made directly to the Servicer, the Collection Account or otherwise as the
Transferee shall elect;

(ii) the Transferor shall, at the Servicer’s, the Transferee’s or the
Custodian’s request and at the Transferor’s expense, give notice of the
Transferee’s interest in Medallion Loans to each Obligor and direct that
payments be made directly to the Servicer, the Collection Account or otherwise
as the Transferee shall elect; and

(iii) the Transferor shall, at the Servicer’s, the Transferee’s or the
Custodian’s request, assemble all Records which the Transferee reasonably
believes are necessary or appropriate for the administration and enforcement of
Medallion Loans, and shall make the same available to the Transferee at a place
selected by the Transferee or its designee.

 

20



--------------------------------------------------------------------------------

(b) The Transferor hereby authorizes the Transferee and the Servicer at any time
to take any and all steps in the Transferor’s name and on behalf of the
Transferor necessary or desirable, in the determination of the Transferee and/or
the Servicer, to collect all amounts due under any and all Medallion Loans,
including, without limitation, endorsing the Transferor’s name on checks and
other instruments representing Collections and enforcing such Medallion Loans.

SECTION 6.03. Responsibilities of the Transferor. Anything herein to the
contrary notwithstanding, the Transferor represents that none of its obligations
under the Loan Documents related to Medallion Loans remains unperformed and that
in any event, the exercise by the Transferee of its rights hereunder shall not
relieve the Transferor from such obligations if they do exist.

SECTION 6.04. Maintenance of Perfection.

(a) The Transferor agrees to take all actions, including conducting lien
searches and filing UCC continuation statements, necessary or desirable to
ensure that the Liens arising pursuant to the Loan Documents and securing
repayment of any Obligor’s indebtedness evidenced by an Obligor Note, at the
time of conveyance of the related Medallion Loan to the Transferee hereunder,
will be perfected (with the first level of priority) security interests (except
as otherwise approved by Transferee) in all applicable jurisdictions. To the
extent that any Obligor Note with respect to a Medallion Loan or any other
“instrument” (as defined in the UCC of the jurisdiction the law of which governs
the perfection of the interest in such Medallion Loan created hereunder)
evidencing such Medallion Loan comes into the possession of the Transferor, the
Transferor agrees that it will promptly deliver such item to the Custodian, duly
endorsed in favor of the Transferee or in blank at the Transferee’s direction on
or before the applicable Purchase hereunder.

(b) The Transferor agrees from time to time, at the Transferor’s expense,
promptly to execute and deliver, or cause to be executed and delivered, all
further instruments and documents, and take all further action (including the
making, or causing to be made, of notations on the records of the Transferor or
the Servicer) necessary or desirable or that the Transferee, the Servicer, the
Administrative Agent or the Custodian may reasonably request in order to
perfect, maintain perfected, protect or more fully evidence any Purchase by the
Transferee hereunder, or to enable the Transferee, the Custodian or the
Administrative Agent to exercise or enforce any of their respective rights
hereunder or under any other Operative Document.

(c) To the fullest extent permitted by applicable law, the Transferor hereby
grants to the Servicer, the Custodian and the Transferee, an irrevocable power
of attorney, with full power of substitution, coupled with an interest, to sign
and file in the name of the Transferor, or in its own name, such financing
statements and continuation statements and amendments thereto or assignments
thereof as the Transferee deems necessary to protect or perfect the Transferee’s
rights in Medallion Loans.

 

21



--------------------------------------------------------------------------------

(d) Without limiting the generality of the foregoing, the Transferor will upon
the request of the Servicer, the Custodian or the Transferee: (i) execute and
file, or cause the applicable Originator to execute and file, such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate or as the
Servicer, the Custodian or the Transferee may request and (ii) mark, or seek to
cause the applicable Originator to mark, its master data processing records
evidencing such Medallion Loans and related Loan Documents, as the Servicer, the
Custodian or the Transferee may request. The Transferor, for itself and on
behalf of the Originators, hereby authorizes the Servicer, the Custodian or the
Transferee to file one or more financing or continuation statements, and
amendments thereto and assignments thereof, relative to all or any Medallion
Loans and Related Assets now existing or hereafter arising without the signature
of the Transferor or any Originator, as applicable, where permitted by law. A
carbon, photographic or other reproduction of this Agreement or any of the
Affiliated Loan Sale Agreements, as applicable, or of any financing statement
covering Medallion Loans, Financial Medallion Loans, Freshstart Medallion Loans
or Capital Medallion Loans or any part thereof, shall be sufficient as a
financing statement.

(e) If the Transferor fails to perform any of its agreements or obligations
under this Agreement, the Transferee, the Custodian or the Servicer may (but
shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Transferee, the Custodian or
the Servicer incurred in connection therewith shall be payable by the Transferor
upon the Transferee’s, the Custodian’s or the Servicer’s demand therefore.

(f) At the expense of the Transferor, the Transferee shall take, in respect of
any Ineligible Medallion Loan reacquired by the Transferor pursuant to
Section 8.02 hereof, all such actions reasonably requested by the Transferor
that are otherwise to be performed by the Transferor pursuant to Section 6.04(a)
through (d).

ARTICLE VII.

TERMINATION EVENTS

SECTION 7.01. Termination Events. If any of the following events (each, a
“Termination Event”) shall occur:

(a) The Transferor shall fail to make any payment, transfer or deposit to be
made by it hereunder when due; or

(b) Any representation or warranty made or deemed to be made by the Transferor
(or any of its officers) under or in connection with this Agreement or other
information or certificate delivered pursuant to this Agreement or any other
Operative Document shall prove to have been false or incorrect in any material
respect when made or deemed to have been made, provided that such breach shall
not give rise to a Termination Event if the affected Medallion Loans are
retransferred by the Transferor or the Servicer pursuant to Section 8.02 of this
Agreement or if it does not have a Material Adverse Effect; or

 

22



--------------------------------------------------------------------------------

(c) The Transferor shall fail to perform or duly observe any other material
term, covenant or agreement contained in this Agreement or any other Operative
Document to which it is a party, which failure continues unremedied for fifteen
(15) Business Days after the earlier of (i) the date on which the Transferor
knew or should have known of such failure and (ii) the date on which written
notice of such failure shall have been given to the Transferor; or

(d) Any Purchase by the Transferee shall for any reason cease to create a valid
sale, transfer and assignment of all of the Transferor’s right, title and
interest in and to such Medallion Loans and Related Assets, or cease to create a
valid and perfected first priority “security interest” (as defined in the UCC of
the jurisdiction the law of which governs the perfection of the interest in
Medallion Loans purchased hereunder) in each Medallion Loan and Related Assets
with respect thereto; provided, however, if any such failure relates to a
Medallion Loan which is retransferred to the Transferor pursuant to Section 8.02
hereof, then such failure shall not give rise to a Termination Event under this
subsection (d); or

(e) The Transferor shall have suffered any material adverse change to its
financial condition or operations which could be reasonably expected to
materially adversely affect the collectibility of the Medallion Loans or the
ability of the Transferor to conduct its business or perform its obligations
hereunder; or

(f) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any of the assets of the Transferor or
any of its Affiliates and such lien shall not have been released within five
(5) Business Days or the Pension Benefit Guaranty Corporation shall, or shall
indicate its intention to, file notice of a lien pursuant to Section 4068 of
ERISA with regard to any of the assets of the Transferor or any of its
Affiliates and such lien shall not have been released within five (5) Business
Days; or

(g) The Transferor’s activities shall have been terminated in whole or in part
for any reason by (i) any Taxi Commission or any regulatory body and such
termination has a Material Adverse Effect or (ii) the New York City Taxi
Commission;

then, and in any such event, the Transferee may immediately, by notice to the
Transferor, declare the Termination Date to have occurred. Upon any such
declaration, the Transferee shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided under the UCC of all applicable jurisdictions and other applicable
laws, which rights shall be cumulative.

ARTICLE VIII.

INDEMNIFICATION

SECTION 8.01. Indemnities by the Transferor. Without limiting any other rights
which the Transferee or any Secured Party may have hereunder or under applicable
law, the Transferor hereby agrees to indemnify the Transferee and, from and
after the time of any pledge or assignment hereof by the Transferee to the
Administrative Agent for the benefit of the Secured Parties under the Loan and
Security Agreement, each Secured Party (each, an “Indemnified Party”) from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable attorneys’ fees and disbursements (all of the
foregoing

 

23



--------------------------------------------------------------------------------

being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by an Indemnified Party arising out of or as a result of the following,
excluding, however, (a) Indemnified Amounts to the extent resulting from gross
negligence, bad faith, willful misconduct (including breach of covenant or
representation) or the reckless disregard of its own duties on the part of the
Transferee or any Secured Party, as the case may be, or (b) recourse for
uncollectible Medallion Loans:

(i) reliance on any representation or warranty made or deemed made by the
Transferor or any of its Affiliates (or any of their respective officers) under
or in connection with this Agreement or any other Operative Document or any
other information or report delivered by the Transferor pursuant this Agreement
or any other Operative Document (including, without limitation, any
representation with respect to a Loan’s classification by the Transferor as an
Eligible Medallion Loan), which shall have been false or incorrect in any
material respect when made or deemed made or delivered;

(ii) the failure by the Transferor to comply with any term, provision or
covenant contained in this Agreement, or with any applicable law, rule or
regulation (including tax laws, rules or regulations) with respect to any
Medallion Loan or the related Loan Documents or any Affiliated Loan Sale
Agreement with which compliance is required of the Transferor, or the
nonconformity of any Medallion Loan or the related Loan Documents or any
Affiliated Loan Sale Agreement with any such applicable law, rule or regulation;

(iii) the failure to vest and maintain vested in the Transferee or to transfer
to the Transferee, legal and equitable title to and ownership of, or security
interest in, any Medallion Loans together with all Related Assets, free and
clear of any Lien (except for Permitted Participation Interests and as permitted
hereunder) whether existing at the time of any Purchase or at any time
thereafter;

(iv) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of all applicable jurisdictions or other applicable laws or the failure to make
other filings with respect to any Medallion Loans, whether at the time of any
Purchase or at any subsequent time, but in all events as may be required of the
Transferor hereunder;

(v) the failure of the Transferor or any of its agents and representatives to
remit to the Servicer or the Collection Account Collections of Medallion Loans
remitted to the Transferor or such agent or representative;

(vi) the failure by the Transferor to be duly qualified to do business, to be in
good standing or to have filed appropriate fictitious or assumed name
registration documents in any jurisdiction, where such qualification may be
required by applicable law; and

(vii) the commingling by the Transferor of Collections of Medallion Loans at any
time with other funds.

An Indemnified Party shall promptly notify the Transferor of any claim as to
which it seeks indemnification. If any suit, action, claim or proceeding which
might result in indemnification under this Section 8.01 is brought against an
Indemnified Party, the Indemnified Party shall, if a

 

24



--------------------------------------------------------------------------------

claim in respect thereof is to be made against the Transferor hereunder, notify
the Transferor in writing of the commencement thereof. The Transferor may
participate in and assume the defense of any such suit, action, claim,
proceeding or investigation at its expense, and no settlement thereof shall be
made without the approval of the Transferor and the Indemnified Party. The
approval of the Transferor and the Indemnified Party will not be unreasonably
withheld or delayed; provided, however, that (i) the Transferor shall agree that
any judgment, settlement or other amounts payable as a result of such suit,
action, claim, or proceeding shall be subject to indemnification by the
Transferor pursuant to this Section 8.01; (ii) the Transferor must keep the
Indemnified Party apprised of the progress of any such suit, action, claim or
proceeding; and (iii) if the Indemnified Party reasonably believes that its
failure to participate will adversely affect its interests or that there is a
conflict of interest which makes it inadvisable for the Transferor’s attorney to
represent such party, it shall notify the Transferor of such conclusion in
writing and may, at its election, participate in such suit, action, claim or
proceeding (the legal fees incurred by the Indemnified Party as a result of such
participation to be reimbursed by the Transferor). Any amounts subject to the
indemnification provisions of this Section 8.01 shall be paid by the Transferor
to the Indemnified Party within two (2) Business Days following the Indemnified
Party’s demand.

The agreement contained in this Section 8.01 shall survive the collection of all
Medallion Loans, the termination of this Agreement and the payment of all
amounts otherwise payable hereunder.

SECTION 8.02. Retransfer of Medallion Loans. The following rights are in
addition to and not in limitation of any other rights or remedies that the
Transferee may have hereunder.

(a) If, with respect to any Medallion Loan, such Medallion Loan did not
constitute an Eligible Medallion Loan on the date of transfer to the Transferee
hereunder (such Medallion Loan being referred to as an “Ineligible Medallion
Loan”), and thus, the Transferor shall have breached the representation and
warranty contained in Section 4.01(a), then the Transferor shall, on the next
succeeding Weekly Settlement Date, upon the Transferee’s demand, accept a
retransfer of such Ineligible Medallion Loan for the retransfer price specified
in subsection (b) of this Section 8.02.

(b) In the case of a retransfer by the Transferee to the Transferor of a
Medallion Loan pursuant to this Section 8.02, the Transferor shall, on the
Weekly Settlement Date coinciding with such retransfer, pay to the Transferee an
amount equal to the Outstanding Balance of such Medallion Loan as of such Weekly
Settlement Date plus accrued but unpaid interest thereon. The proceeds of any
such retransfer or purchase shall be deemed to be Collections of such Medallion
Loan received by the Transferor. Any such retransfer shall be made without
recourse or warranty, express or implied.

 

25



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS

SECTION 9.01. Amendments and Waivers. Notwithstanding anything to the contrary
in the Agreement, no term or condition of this Agreement shall be amended,
modified, waived or terminated without the prior written consent of the
Transferee, the Transferor and the Administrative Agent.

SECTION 9.02. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and mailed, transmitted or delivered, as to each party
hereto, at its address set forth under its name below or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective upon receipt, or
in the case of delivery by mail, three (3) Business Days after being deposited
in the mails, postage prepaid, or in the case of notice by facsimile copy, when
verbal confirmation of receipt is obtained, in each case addressed as aforesaid.

 

The Transferee:

Taxi Medallion Loan Trust II

c/o Medallion Financial Corp.

437 Madison Avenue

New York, New York 10022

Attention: President

Facsimile No.: (212) 328-2121

Telephone No.: (212) 328-2100

The Transferor:

Medallion Funding Corp.

437 Madison Avenue

New York, New York 10022

Attention: President

Facsimile No.: (212) 328-2121

Telephone No.: (212) 328-2100

The Servicer:

Medallion Funding Corp.

437 Madison Avenue

New York, New York 10022

Attention: President

Facsimile No.: (212) 328-2121

Telephone No.: (212) 328-2100

 

26



--------------------------------------------------------------------------------

The Custodian:

Wells Fargo Bank, National Association

Sixth and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services/Asset-Backed Administration

Facsimile No.: (612) 667-3539

Telephone No.: (612) 667-8058

The Administrative Agent:

Citicorp North America, Inc.

Global Securitized Markets

Citigroup Global Markets Inc.

388 Greenwich Street, 19th Floor

New York, NY 10013

Attention: Kim Conyngham

Facsimile No.: (212) 816-0270

Telephone No.: (212) 816-0456

SECTION 9.03. No Waiver; Remedies. No failure on the part of the Transferee to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 9.04. Binding Effect; Assignability; Survival.

(a) This Agreement shall be binding upon the Transferor, the Transferee and
their respective successors and permitted assigns and shall inure to the benefit
of the Transferor, the Transferee, and their respective successors and permitted
assigns. Except as provided in Section 9.04(b), neither the Transferor nor the
Transferee may assign any of its rights and obligations hereunder or any
interest herein without the prior written consent of the other party hereto and
of the Administrative Agent. The Transferor further agrees to send to the
Custodian copies of all notices and reports required to be delivered to the
Transferee hereunder. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Collection Date; provided, however, that the
indemnification and payment provisions of Article VIII and Section 9.06 shall be
continuing and shall survive any termination or assignment of this Agreement.

(b) The Transferor acknowledges that the Transferee will assign to the
Administrative Agent for the benefit of the Secured Parties (pursuant to the
Loan and Security Agreement) all of its rights, remedies, powers and privileges
hereunder (including, without limitation, Section 8.01 hereof). The Transferor
agrees that the Administrative Agent, as the

 

27



--------------------------------------------------------------------------------

assignee of the Transferee, shall, subject to the terms of the Loan and Security
Agreement and the other Operative Documents, have the right to enforce this
Agreement and to exercise directly all of the Transferee’s rights and remedies
under this Agreement, and the Transferor agrees to cooperate fully with the
Administrative Agent in the exercise of such rights and remedies.

SECTION 9.05. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other covenants, agreements, provisions or terms of this
Agreement.

SECTION 9.06. Costs, Expenses and Taxes.

(a) Each party hereto agrees to pay its own (i) costs and expenses in connection
with the preparation, execution, delivery and administration (including periodic
auditing by the Transferee or its agents or representatives) of this Agreement,
the Loan and Security Agreement and the other Operative Documents, including,
without limitation, the reasonable fees and reasonable out of pocket expenses of
counsel, and (ii) all costs and expenses, if any (including reasonable counsel
fees and expenses), in connection with the enforcement of this Agreement and the
other Operative Documents.

(b) The Transferor shall pay any and all stamp, sales, excise and other taxes
and fees payable or determined to be payable in connection with the execution,
delivery, filing and recording of this Agreement, Medallion Loans or the other
agreements and documents to be delivered hereunder; provided, however, that the
Transferor shall not be responsible for any such payments for which
(i) Medallion Financial is responsible under the Medallion Financial Loan Sale
Agreement, (ii) Freshstart is responsible under the Freshstart Loan Sale
Agreement and (iii) Medallion Capital is responsible under the Medallion Capital
Loan Sale Agreement.

SECTION 9.07. Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial.

(a) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

(b) Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT LOCATED
WITHIN THE SOUTHERN DISTRICT OF THE STATE OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL

 

28



--------------------------------------------------------------------------------

COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
WITH RESPECT TO THE FOREGOING CONSENT TO JURISDICTION, EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

(c) Consent to Service of Process. EACH OF THE PARTIES HERETO WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO SUCH PERSON AT THE ADDRESS
SET FORTH ON THE SIGNATURE PAGE HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S.
MAILS, POSTAGE PREPAID.

(d) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH
THIS AGREEMENT. INSTEAD, ANY DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A
BENCH TRIAL WITHOUT A JURY.

NOTHING IN THIS SECTION 9.07 SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY
PARTY HERETO TO BRING ANY ACTION OR PROCEEDING AGAINST ANY PARTY HERETO OR ITS
RESPECTIVE PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.

SECTION 9.08. No Proceedings. The Transferor hereby agrees that it will not
institute any proceeding of the type referred to in clause (ii) of the
definition of Insolvency Event against the Transferee so long as any
indebtedness issued by the Transferee shall be outstanding or there shall not
have elapsed one (1) year plus one (1) day after the last day on which any such
indebtedness of the Transferee shall have been outstanding.

SECTION 9.09. Further Assurances. The Transferor agrees to do and perform, from
time to time, any and all acts and to execute any and all further instruments
and documents required or reasonably requested by the Transferee to more fully
effect the purposes of this Agreement, including, without limitation, the
execution of any appropriate financing statements or continuation statements
relating to Medallion Loans for filing under the provisions of the UCC of any
applicable jurisdiction.

 

29



--------------------------------------------------------------------------------

SECTION 9.10. Counterparts. This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

SECTION 9.11. Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement. This Agreement may not be modified,
amended, waived or supplemented except as provided herein.

SECTION 9.12. Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

[SIGNATURE PAGE FOLLOWS]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

TRANSFEROR: MEDALLION FUNDING CORP. By:  

/s/ Michael J. Kowalsky

Name:   Michael J. Kowalsky Title:   President By:  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Chief Executive Officer TRANSFEREE: TAXI
MEDALLION LOAN TRUST II By:  

/s/ Andrew M. Murstein

Name:   Andrew M. Murstein Title:   President By:  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Vice President

MEDALLION LOAN SALE AND CONTRIBUTION AGREEMENT